Citation Nr: 1750589	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-08 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include hepatic cirrhosis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to hepatitis C.

3.  Entitlement to service connection for a dental disorder, manifested by loss of teeth, to include as secondary to hepatitis C, for compensation and treatment purposes.

4.  Entitlement to service connection for hair loss, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to March 1977.  The Veteran also had subsequent service with the Army National Guard and Army Reserve, including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in March 2013 and remanded for additional development.  In a March 2016 rating decision, service connection for posttraumatic stress disorder (PTSD) was granted.  As the claim was granted in full, it is no longer before the Board.

Regarding the claim seeking service connection for hepatitis C, the record reflects the Veteran also has a related diagnosis of hepatic cirrhosis.  To ensure that any hepatitis C related diagnosis is considered, the Board has recharacterized the issue.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hepatitis C, to include hepatic cirrhosis, was not incurred in, aggravated by, or related to any event or injury in service.
2.  Sleep apnea was not incurred in, aggravated by, or related to any event or injury in service, or caused or aggravated by a service-connected disability.

3.  A dental disorder, manifested by loss of teeth, was not incurred in, aggravated by, or related to any event or injury in service, or caused or aggravated by a service-connected disability.

4.  The Veteran has been awarded a 100 percent rating for PTSD, therefore, he is eligible for class IV VA outpatient dental treatment.

5.  Hair loss was not incurred in, aggravated by, or related to any event or injury in service, or caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C, to include hepatic cirrhosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for sleep apnea, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for a dental disorder, manifested by loss of teeth, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for entitlement to Class IV VA outpatient dental treatment have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161(h) (2017).

5.  The criteria for service connection for hair loss, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board").

The Board notes that the Veteran was not provided with a VA examination for his claim for service connection for sleep apnea.  As will be explained in detail in the analysis below, the evidence does not indicate there is any association between the Veteran's sleep apnea and service or that the Veteran had symptoms of sleep apnea in service.  Therefore, a VA examination with an etiology opinion is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding whether there was compliance with the October 2016 remand, the RO sent the Veteran a letter in December 2013 asking him to identify any pertinent medical treatment.  The Veteran did not respond to the letter.  Additionally, the RO obtained the Veteran's Social Security Administration records and service treatment and personnel records, and readjudicated the Veteran's claims in a January 2017 supplemental statement of the case with consideration of the new evidence added to the file since the previous supplemental statement of the case.  Therefore, the Board finds that there was substantial compliance with the remand orders in regard to the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cirrhosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  38 C.F.R. § 3.310(b).  

Hepatitis C

The Veteran has asserted that he contracted hepatitis C while in active service.

A June 2010 letter from a VA physician reflects that the Veteran has hepatitis C and an August 2010 VA examination report indicates he had hepatitis C with hepatic cirrhosis.  Therefore, the Veteran has a current disability.

In regard to whether there is a nexus between hepatitis C and service, the Veteran's service treatment records do not note any diagnoses, complaints or treatment related to hepatitis C.  A September 1976 out processing service medical examination report and report of medical history do not note hepatitis C.

A February 2010 VA treatment record indicates the Veteran was diagnosed with hepatitis C in 2004 and was not aware of how he was infected.

An August 2010 VA examination report indicates that hepatitis C was diagnosed in June 2004 and a September 2009 liver biopsy revealed hepatic cirrhosis.  The report reflects that the Veteran admitted to using IV drugs while in prison between September 1976 and March 1977.  He denied any other risk factors for hepatitis C.  He did not use intranasal cocaine.  He did not have tattoos.  He had no contact with friends or relatives having hepatitis C, and denied unprotected sex.  The August 2010 VA examiner opined that the Veteran's hepatitis C was more likely than not related to his IV drug use.

The Veteran's VA treatment records reflect that he has been receiving treatment for hepatitis C, but the records do not indicate that a medical provider has suggested that the Veteran's hepatitis C is etiologically related to active service.

The Veteran has asserted that his hepatitis C is related to service.  As a lay person, the Veteran is not competent to provide an opinion as to whether the hepatitis C is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Whether the Veteran's hepatitis C is related to service is a complex medical question involving internal and unseen system processes unobservable by the Veteran.  

The Board finds the preponderance of the evidence is against a finding that the Veteran's hepatitis C is related to service.  The Veteran was diagnosed with hepatitis C many years after service.  The service treatment records are silent for a diagnosis of or symptoms of hepatitis.  The August 2010 VA examination report indicates the Veteran admitted using IV drugs while in prison in service, and denied any other risk factors for hepatitis C.  He did not have tattoos.  He had no contact with friends or relatives having hepatitis C, and denied unprotected sex.  The August 2010 VA examiner opined that the hepatitis C was more likely than not related to his IV drug use.  The VA examiner noted that the Veteran denied any other risk factors for hepatitis C.  The Board finds that the opinion has probative value.  There is no contrary evidence of record, other than the Veterans' assertion, indicating that his hepatitis C is related to service.

The record reflects that the Veteran has also been diagnosed with hepatic cirrhosis, which is a chronic disease that is entitled to presumptive service connection if manifest to a degree of 10 percent or more within a year of the Veteran's discharge from service.  However, here the record reflects that cirrhosis was not shown until 2009, more than 30 years after the Veteran's discharge from service; therefore, service connection for hepatic cirrhosis as a chronic disease is not warranted.  The evidence also does not establish chronicity in service and the Veteran has not alleged any continuity of symptomatology since service; thus, it is not necessary to further address continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.

To the extent that the Veteran claims that hepatitis C is due to IV drug use during service, the Board notes that no compensation shall be paid if a disability is a result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  Drug abuse is defined to include the use of illegal drugs, the intentional use of prescription or nonprescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  Thus, although the drug use that the probative August 2010 VA opinion indicates caused hepatitis C occurred during the Veteran's service, such is not a basis for awarding service connection.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hepatitis C, to include hepatic cirrhosis, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The Veteran has asserted that he has sleep apnea that is associated with hepatitis C.  As previously discussed, the Veteran's claim for service connection for hepatitis C is denied.  Consequently, service connection for sleep apnea secondary to hepatitis C cannot be granted.  38 C.F.R. § 3.310.  

VA treatment records indicate the Veteran has a current diagnosis of sleep apnea.  Therefore, the Board has considered whether service connection is warranted for sleep apnea on a direct basis.  

The Veteran's service treatment records do not show any complaints or treatment for sleep problems.  A September 1974 report of medical history noted the Veteran had asthma in childhood.  The Veteran denied having frequent trouble sleeping.  A September 1976 out processing service examination report does not note any sleep problems.  In a September 1976 report of medical history, the Veteran denied having frequent trouble sleeping.  

A February 2010 VA mental health treatment record indicates the Veteran was diagnosed with sleep apnea three to four years prior.  He reported having had poor sleep since his incarceration for six months in 1976.  He complained of poor sleep and nightmares.  The February 2010 VA psychiatrist found the Veteran was experiencing a depressive episode.

A November 2012 psychiatric evaluation by private psychologist A.F. indicates that symptoms of the Veteran's psychiatric disorder included chronic sleep impairment, difficulty falling and staying asleep, and nightmares.

The Veteran has not specifically asserted that he has had sleep apnea since service.  Moreover, as lay person, the Veteran is not competent to provide an opinion as to the etiology of his sleep apnea, since whether the Veteran's sleep apnea is related to service is a complex medical question.  See Jandreau, 492 F.3d at 1377.  There is no competent evidence of record linking the Veteran's sleep apnea to service.

The Board finds the preponderance of the evidence is against a finding that the Veteran's sleep apnea is related to service or a service-connected disability.  The Veteran was diagnosed with sleep apnea many years after his discharge from service.  The service treatment records are silent for a diagnosis of or symptoms of sleep apnea.  The Veteran stated he had sleep problems since his time in prison, including nightmares, but he did not indicate he has had complaints of symptoms of sleep apnea.  The February 2010 VA treatment record noted the Veteran's poor sleep and nightmares in the context of a depressive episode, while the November 2012 private psychiatric evaluation indicated the Veteran's nightmares and difficulty falling and staying asleep were symptoms of his psychiatric disability.  The Veteran is separately service-connected for PTSD and these symptoms are already contemplated as part of the rating for that disability.  38 C.F.R. § 4.25.  There is no evidence of record indicating that his sleep apnea is related to service or caused or aggravated by a service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for sleep apnea is not warranted.  38 U.S.C.A. § 5107(b).

Dental Disorder

The Veteran has asserted that he has lost teeth as a result of hepatitis C medication.  However, as previously discussed, the Veteran's claim for service connection for hepatitis C is denied.  Consequently, service connection for teeth loss secondary to hepatitis C cannot be granted and will not be discussed further.  38 C.F.R. § 3.310.  

Under VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Note to Diagnostic Code 9913.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment, which is set forth in 38 C.F.R. § 17.161.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A January 2010 VA treatment record indicates the Veteran complained of the recent nonpainful loss of teeth.  He stated that since he started his treatment for hepatitis, two of his teeth had become loose and fell out.  He wanted to know if his treatment was causing him to lose his teeth.  The record noted that significant perio[dontal] damage was noted with multiple mobile teeth.  Dental pathology appeared to be consistent with common periodontal disease and unrelated to other medical conditions or treatment the Veteran was currently undergoing for hepatitis C. 

An August 2010 VA examination report indicates the Veteran reported he had a couple of teeth fall out, numbers 5 and 9.  The examiner opined that the Veteran's non-painful tooth loss of numbers 5 and 9 was less likely than 50 percent probability due to hepatitis C medication or treatment (unlikely teeth loss due to hepatitis C treatment).  The examiner stated, "It is most likely the Veteran's teeth loss was due to periodontal disease."

The Board finds that the evidence does not show the Veteran's loss of teeth is related to service on a direct basis.  The August 2010 VA examination report indicates the loss of teeth is most likely due to periodontal disease.  As noted above, compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Note to Diagnostic Code 9913.  Moreover, the Veteran has not specifically asserted that his teeth loss is related to an in-service incident. 

The Board notes that service connection for treatment purposes is available for chronic periodontal disease under 38 C.F.R. § 3.381(b) if a veteran meets the requirements of 38 C.F.R. § 17.161.  Pursuant to 38 C.F.R. § 17.161(h), dental treatment is authorized for those veterans in receipt of a schedular 100 percent combined rating or a TDIU (Class IV eligibility) for "any needed dental treatment."  The Veteran is service-connected for PTSD, rated at 100 percent disabling, effective February 9, 2010.  Therefore, the Veteran is entitled to service connection for periodontal disease for the purpose of obtaining treatment only (Class IV eligibility), and such is granted.

Hair Loss

The Veteran has asserted that he has hair loss associated with hepatitis C.  However, as previously discussed, the Veteran's claim for service connection for hepatitis C is denied.  Consequently, service connection for hair loss secondary to hepatitis C cannot be granted and will not be discussed further.  38 C.F.R. § 3.310.  

The Board has considered whether service connection is warranted on a direct basis.  The Veteran's service treatment records do not indicate any complaints or treatment relating to hair loss or skin problems on the head.  The September 1976 out processing service examination report indicated the Veteran's skin was normal.  In the September 1976 report of medical history, he denied having had any skin diseases.

A March 2008 VA dermatology consultation record indicates the Veteran reported having "bumps" on the scalp, present for one month, one was painful and bled.  He also noted hair loss of the affected area.  He reported having no similar lesions in the past.  The assessment was scarring alopecia.  A differential diagnosis included folliculitis decalvans.  A biopsy was recommended, which the Veteran refused.

An August 2010 VA examination report reflects that the Veteran  reported having scarring alopecia and hair loss secondary to medications for treatment for hepatitis C.  The VA examiner opined that it is less likely than not that the onset of the Veteran's scarring alopecia was related to the start of the hepatitis C medication in September 2009.  The examiner noted that a diagnosis of scarring alopecia was made in March 2008 before hepatitis C medication was started in September 2009.  The VA examiner noted that the Veteran reported increased hair loss secondary to the medication, but his hair grew back after discontinuation.

The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a hair loss disorder.  The Veteran was not diagnosed with a skin disorder and hair loss until 2008.  The Veteran's service treatment records do not indicate any complaints or treatment relating to a skin condition of the scalp or hair loss.  The March 2008 VA treatment record reflects that the Veteran reported having no similar lesions in the past.  The Veteran has not specifically asserted that his hair loss is related to service on a direct basis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a disability manifested by hair loss is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is denied.
Entitlement to service connection for sleep apnea, to include as secondary to hepatitis C, is denied.

Entitlement to service connection for a dental disorder manifested by loss of teeth, to include as secondary to hepatitis C, for compensation purposes is denied.

Entitlement to class IV VA outpatient dental treatment is granted, from February 9, 2010.

Entitlement to service connection for hair loss, to include as secondary to hepatitis C, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


